DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling apparatus (i.e., the apparatus for coupling without reciting sufficient structure to perform the claimed coupling function or being not preceded by a structural modifier) such as in claims 1, 6 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budnick (US 2012/0024188) in view of Fylling (US 3,801,177).
Budnick discloses a modular autorack system comprising flatcar 109 including first and second fixed ends comprising door frames 140 and doors in connection therewith and coupled to the flatcar at the first and second ends of the flatcar, and an autorack module including a floor panel and first and second open ends that can be open/closed by the doors in connection/located at the first and second ends of the flatcar.  
Fylling discloses an autorack module that includes coupling part 184, 186 of a coupling apparatus to be coupled with associated coupling part 182 of a flatcar. 

Regarding instant claim 2, consider the doors mounted in door frame 140 of Budnick.
Claims 3-8, 10 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fylling (US 3,801,177) in view of Titterton (US 4,497,259).
Fylling discloses flatcar 22 for carrying four autorack modules 20, which are to be coupled to flatcar 22 by coupling apparatuses 182, 184, 186. In the structure of Fylling, the two end walls of the autorack modules corresponding to the two fixed ends of the flatcar 22 are configured with closed end walls 28 for safety.
Titterton discloses a railcar configured for multi-purpose uses, including for use as a flatcar having bulkheads 13, 14 at the first and second fixed ends of the flatcar for securing loads from moving beyond the ends of the flatcar. In view of Titterton, it would have been obvious to one of ordinary skill in the art to alternatively configure the flatcar of Fylling with bulkheads at the two fixed ends for securement and safety. Note that since the flatcar of Fylling, as modified, includes bulkheads at the ends of the flatcar, it would have been obvious to one of ordinary skill in the art to construct the autorack modules of Fylling without the closed end walls 28, which are obviously redundant when the flatcar of Fylling, as modified, has already included the end bulkheads for providing necessary safety and protection. The structure of Fylling, as modified, is considered to 
Regarding instant claim 3, the coupling apparatus of Fylling includes protruding portion 182 of the flatcar configured to detachably engage recess portion 184 of the autorack module. As to the reversal of the recessed and protruding portions recited in instant claim 4, as an obvious matter of design choice without an act of invention, it would have been obvious to one of ordinary skill in the art to alternatively reverse the positions of the recessed and protruding portions of the coupling apparatus in the structure of Fylling to perform generally the same expected function and achieving generally the same expected advantages thereof.
Regarding instant claims 5 and 6, the structure of Fylling, as modified, is considered to include the features of instant claims 5 and 6, wherein the fixed ends configured with the bulkheads are considered to facilitate the coupling apparatuses, the autorack module, and the flatcar to be operable as recited in the claims, including the bulkhead covering the first open end in a first position and uncovering the first open end in a second position.
Regarding instant claims 7-8, consider the autorack module shown in Fig. 1 of Fylling, that include a floor panel, at least one deck, a pair of side panels, and a roof panel.
Regarding instant claim 10, the autorack flatcar of Fylling is configured to accommodate more than one container, e.g. four containers (see the last full paragraph on column 2 of Fylling). Therefore, a length of an autorack module is less than half a distance between the first and second fixed ends, as claimed.

Regarding instant claims 14-15, consider the rejections of claims 11-12 above.
Regarding instant claim 18, consider the last full paragraph on column 2 of Fylling, wherein the autorack module/container can be lift off the flatcar by using a crane or a fork lift.
Regarding the method steps removing and placing the autorack modules, engaging and disengaging the coupling apparatuses, and locking and unlocking the autorack modules in desired positions, and loading and unloading, recited in instant claims 13, 16-17 and 19, it is noted that the autorack structure of Fylling, as modified, is configured such that it is operable in a few different ways or sequences of removing, placing, engaging, disengaging, locking and unlocking. As an obvious matter of routine operation, it would have been obvious to one of ordinary skill in the art to selectively operate the structure of Fylling, as modified, in one of the few obvious ways that the structure of Fylling, as modified, is capable of for handling the autorack module and the associated vehicles to be loaded, transported, and unloaded, wherein the rationale for such rejection is supported by KRS - e.g. “Obvious to try” -  choosing from a finite number of identified, predictable solutions. In the instant case it would have been “obvious to try” one of the few obvious possible ways that the structure of Fylling, as modified, can operate to achieve a reasonable expectation of success. As to the instant claimed locking the second autorack module during the operation of loading/unloading the second autorack module with vehicles/automobiles, it would have been obvious to one of ordinary skill in the art to secure/lock autorack module in a stable position during loading/unloading vehicle operations to enhance operational safety, such as to prevent the autorack module from being accidentally tipped/knocked over during loading/unloading operations, such task of securing a structure to avoid accidentally tipping over is an obvious matter of routine safety that a careful operator is expected to obviously take to prevent potential serious hazard.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 6 above, and further in view of Budnick (US 2012/0024188).
Regarding instant clam 9, consider the long autorack module of Budnick, which has a length substantially the same distance between the first and second fixed ends of the modular autorack. In view of Budnick, it would have been obvious to one of ordinary skill in the art to alternatively construct the autorack module of Fylling as a longer autorack module, similar to that taught by Budnick, to enable an autorack module to carry more vehicles in the same autorack module to facilitate handling with fewer steps.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 13 above, and further in view of Black (US 5,765,486).
Regarding instant claim 20, consider the autorack of Fylling that includes three level decks, and the autorack of Black that includes two level decks. It would have been .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dancy (US 4,348,963) discloses a flatcar with bulkheads. Przybylinksi (US 3,815,517) and Korzeniowski (US 5,255,806) disclose autorack modules carried on flatcars.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617